Herbert R. Brown, J.,
concurring in part and dissenting in part. I concur in the majority’s affirmance of Bonnell’s conviction. However, numerous errors with respect to the penalty phase, when taken together, lead me to believe that the death penalty should not be affirmed in this case. Accordingly, I respectfully dissent for the following reasons.
(1) Bonnell was improperly sentenced to death twice for a single homicide in violation of R.C. 2941.25(A). As the statute provides, Bonnell was indicted and tried on two counts of aggravated murder: felony murder and premeditated murder. However, the counts were never merged and the trial court improperly sentenced him to death on both aggravated murder charges when there was in fact only a single murder. R.C. 2941.25(A); State v. Brown (1988), 38 Ohio St.3d 305, 317, 528 N.E.2d 523, 538; State v. Huertas (1990), 51 Ohio St.3d 22, 28-29, 553 N.E.2d 1058, 1066.
What disturbs me in this case is the possible effect this violation may have had upon the jury’s determination of the appropriate sentence pursuant to R.C. 2929.03(D)(2): “whether the aggravating circumstances the offender was found guilty of committing are sufficient to outweigh the mitigating factors present in the case.” Because Bonnell was convicted on two counts of aggravated murder, the jury was confronted with two aggravating circumstances where there should have been one. Particularly where Bonnell presented residual doubt as the only mitigating factor, we cannot say that the jury would not have considered, and been swayed by, the extra and improper *188aggravating circumstance when balancing against the single mitigating factor.
(2) The trial court failed to instruct the jury on an essential element the prosecution was required to prove beyond a reasonable doubt in order for Bonnell to be eligible for the death penalty: that Bonnell was the principal offender, or if not the principal offender that he acted with prior calculation and design. R.C. 2929.04(A)(7) requires the jury to make a finding of a capital specification in order for the defendant, convicted of aggravated murder, to be death-eligible. The statute’s purpose is to narrow the class of persons eligible for the death penalty by imposing it only when the defendant was the principal offender or when the murder was premeditated. State v. Henderson (1988), 39 Ohio St.3d 24, 28, 528 N.E.2d 1237, 1242. In this case, Bonnell was not death-eligible because the jury was never instructed, and therefore never made a finding on the elements of the specification.
(3) During jury deliberation at the penalty phase, the jury sent a note to the trial court asking, “Can doubt and ‘not fully disclosed’ evidence (suggested but not proven) be included under mitigating factors?” Despite the fact that the trial court had not given any instruction on residual doubt, the court responded to the jury’s question by stating that “[y]ou have heard all of the law and you have to apply the law to the facts as you, the jury, finds them.” In this case, lingering or residual doubt was the only mitigating evidence that Bonnell presented during the sentencing phase of his trial. The jury’s note indicates that it was concerned about whether or not it could consider the issue of residual doubt. Residual doubt of a capital defendant’s guilt may be properly considered in mitigation, State v. Watson (1991), 61 Ohio St.3d 1, 17, 572 N.E.2d 97, 111; State v. Gillard (1988), 40 Ohio St.3d 226, 234, 533 N.E.2d 272, 281, and the jury was entitled to consider it in this case.
Furthermore, although the defendant has a right to be present when the trial court communicates with a jury regarding the instructions, State v. Abrams (1974), 39 Ohio St.2d 53, 68 O.O.2d 30, 313 N.E.2d 823, nothing in the record indicates that the court informed Bonnell or his counsel of the jury’s question. The defense, therefore, had no opportunity to suggest an answer or to object to the answer ultimately given by the trial court.
(4) After a full day and a half of deliberations, there was another communication from the jury to the court. In this note the jury asked: “We are at an impasse. Are you able to give us direction?” Over defense objections, the trial court supplementally instructed the jury as follows:
“You are the only jury that can decide the issues in this case. This Court cannot give any further guidance except that you shall continue your deliberations with the object of reaching an agreement.
*189“It is your duty to make every reasonable effort to decide the case if you can conscientiously do so.”
Defense counsel asked the court to strike its statement that “[y]ou are the only jury that can decide the issues in this case.” The court responded that a hung jury “is not a possibility in this case” because the penalty phase “cannot be retried by anyone else.” However, there is no law in Ohio that requires a jury to reach a decision in any case, including the penalty phase of a capital case. Where the jury cannot in good conscience reach a decision, it is entitled to declare itself deadlocked.
(5) Finally, the court received another note from a single juror on the following day. The note asked that the juror be allowed to go home to her children as she saw no way for the jury to agree on a verdict. Forty-five to fifty minutes after the court received the note but before it had a chance to respond, the jury announced that it had reached a verdict. Defense counsel requested that the trial court take the case from the jury and impose a life sentence, but the court refused and brought in the jury, which sentenced Bonnell to death on both counts of aggravated murder. I do not find error in the above circumstances. However, the short time period between the juror’s note and the jury’s verdict is disturbing because it raises the possibility (particularly when coupled with the “impasse” question) that a holdout juror may have been pressured into going along with the majority.
Each of the above irregularities, viewed individually, may appear harmless. When taken together, however, their cumulative effect leads me to conclude that the jury’s recommendation of the death penalty is not appropriate in this case. In reaching this conclusion I am also persuaded by the fact that the jury deliberated for about two days before reaching the verdict to recommend capital punishment and the fact that the sentencing jury at one point declared itself to be deadlocked. Accordingly, I would affirm Bonnell’s conviction, but remand to the trial court for imposition of a life sentence pursuant to State v. Penix (1987), 32 Ohio St.3d 369, 513 N.E.2d 744.
Appendix
“Proposition of Law No. i[:] R.C. 2929.04(A)(7) is unconstitutional on its face and as applied to appellant Bonnell.
“Proposition of Law No. ZZ[:] The Fourteenth Amendment of the United States Constitution and Section 16, Article I of the Ohio Constitution require the state to present sufficient evidence to sustain a conviction. If sufficient evidence is not presented, the accused is to be acquitted of the charge.
“Proposition of Law No. ///[:] A mistrial should be granted when a juror in a capital case can no longer follow her oath and continue deliberations.
*190“Proposition of Law No. 7F[:] A supplemental charge given during the penalty phase of a capital trial that fails to inform jurors that it is okay to disagree and coerces a death verdict is unconstitutional.
“Proposition of Law No. F[:] In a capital case, a trial court must comply with the dictates of R.C. 2929.03 in filing its opinion imposing the death sentence.
“Proposition of Law No. F7[:] It is error to sentence a capital defendant to death twice for a single homicide. Further, the correct procedure would be an election of one of the counts to proceed on, not merger of the counts.
“Proposition of Law No. F77[:] In conducting the independent weighing of an aggravating circumstance against mitigating factors, an appellate court may not go outside the trial court record to support its findings.
“Proposition of Law No. F777[:] The death sentence imposed in appellant Bonnell’s case was inappropriate and disproportionate.
“Proposition of Law No. 7Z[:] A defendant in a criminal case has a right to be present when, pursuant to a request from the jury during its deliberations, the judge communicates with the jury regarding his instructions.
“Proposition of Law No. A[:] A guilt verdict contrary to the weight of the evidence requires an aggravated murder conviction to be overturned by the reviewing court. Failure to do so violates rights secured by the Fourteenth Amendment to the United States Constitution and Section 15, Article I of the Ohio Constitution.
“Proposition of Law No. A7[:] A guilt verdict contrary to the weight of the evidence requires an aggravated burglary conviction to be overturned by the reviewing court.
“Proposition of Law No. XII[:] The suppression by the prosecution of evidence favorable to an accused violates due process where the evidence is material either to guilt or to punishment, irrespective of the good faith or bad faith of the prosecution.
“Proposition of Law No. A777[:] Misconduct by a prosecutor throughout a capital case denies a capital appellant of his due process right of a fair trial.
“Proposition of Law No. A7F[:] Counsel’s performance will be deemed ineffective when counsel’s performance falls below an objective standard of reasonable representation and, in addition, prejudice arises from counsel’s performance.
“Proposition of Law No. XF[:] Errors in instructing the jury during the guilt-innocence and penalty phases of a capital case mandate a new trial on both phases.
*191“Proposition of Law No. XYJ\f\ When a capital defendant decides to preclude the introduction of mitigation, it is the trial court’s obligation to conduct a competency hearing to determine the defendant’s competence to make this decision.
“Proposition of Law No. XFZZ[:] To allow a capital defendant to preclude the introduction of mitigation at the sentencing hearing prevents the sentencer from making an appropriate determination of the death sentence as required by the Eighth and Fourteenth Amendments of the United States Constitution, Section 9, Article I of the Ohio Constitution and R.C. 2929.05, and results in state-assisted suicide.
“Proposition of Law No. XF/ZZ[:] An identification of a defendant that is the product of an unnecessarily suggestive show up should be suppressed.
“Proposition of Law No. XZZ[:] A defendant in a capital case has a right to a full and complete record of all proceedings, including sidebar conferences and jury questions.
“Proposition of Law No. XX[:] An arraignment is the critical stage in criminal proceedings at which the right to counsel attaches, therefore it is error to conduct an arraignment without counsel and in violation of Ohio Crim.R. 10.
“Proposition of Law No. ZXZ[:] A capital defendant is denied his right to a fair trial by an impartial jury when the trial court fails to excuse for cause jurors that are biased against the defendant.
“Proposition of Law No. XXIl[i] A capital appellant is denied due process, equal protection, and effective assistance of counsel when arbitrary and disproportionate page limitations are imposed in the filing of appellant’s merit brief.
“Proposition of Law No. XXIIl\f\ Instructing a capital jury that their verdict is only a recommendation diminishes the jury’s responsibility for its decision and misleads the jury concerning its key role in sentencing.
“Proposition of Law No. XXTV\f\ Crim.R. 12(E) requires a trial court to state its essential findings on the record when factual issues are involved in determining a motion.
“Proposition of Law No. XXV[:] The Fourteenth Amendment to the United States Constitution and Section 16, Article I of the Ohio Constitution guarantee the accused the right to offer evidence in his defense at trial.
“Proposition of Law No. XXVlfi] The use of testimony and evidence which elicit sympathy for the victim by the state violated the Eighth and Fourteenth Amendments to the United States Constitution and Sections 9 and 16, Article I of the Ohio Constitution.
*192“Proposition of Law No. XXVU\f\ A trial court has an obligation to rule on motions proffered prior to and during trial.
“Proposition of Law No. XXVIIlfi] A trial court abuses its discretion when it grants a state’s motion to quash a defense subpoena duces tecum when the records required would have aided the defendant in the presentation of his defense.
“Proposition of Law No. XXIXf.] The Fifth, Sixth, Eighth and Fourteenth Amendments to the United States Constitution and Sections 2, 9, 10 and 16, Article I of the Ohio Constitution establish the requirements for a valid death penalty scheme. Ohio Revised Code Sections 2903.01, 2929.02, 2929.021, 2929.022, 2929.023, 2929.03, 2929.04 and 2929.05, Ohio’s statutory provisions governing the imposition of the death penalty, do not meet the prescribed requirements, and, thus, are unconstitutional both on their face and as applied to appellant Bonnell.”